     Case 1:16-cv-03977-FB-SJB Document 82 Filed 06/26/19 Page 1 of 1 PageID #: 491




                                       THE CITY OF NEW YORK
ZACHARY W. CARTER                     LAW DEPARTMENT                                                    EVAN F. JAFFE
Corporation Counsel                          100 CHURCH STREET                             Assistant Corporation Counsel
                                             NEW YORK, NY 10007                                    phone: (212) 356-2354
                                                                                                      fax: (212) 356-3509
                                                                                                     evjaffe@law.nyc.gov


                                                                           June 26, 2019

     VIA ECF
     Honorable Frederic Block
     United States District Court
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

                      Re:   Jeffrey Theodat v. City of New York, et al.,
                            16-CV-3977 (FB) (JO)

     Your Honor:

                     I am an Assistant Corporation Counsel in the office of Zachary W. Carter,
     Corporation Counsel of the City of New York, and along with Senior Counsel Philip DePaul,
     represent defendants Detective Joel Crooms and Police Officer Christopher McDonald in the
     above-referenced matter. Defendants write to memorialize today’s off-the-record conversation
     with the Court concerning defendants’ request to submit special interrogatories regarding the
     defense of qualified immunity to the jury. This conversation occurred right before the court
     reporter arrived and the jury was brought in to deliver the verdict. The jury was discharged
     immediately after the verdict was delivered. As such, before the jury was discharged, counsel
     did not have an opportunity to put on the record the request for defendants’ proposed special
     interrogatories regarding the defense of qualified immunity.

                    As Your Honor is aware, special interrogatories are often submitted to the jury to
     assist the Court with its assessment of the qualified immunity defense. See Stephenson v. Doe,
     332 F.3d 68, 81 (2d Cir. 2003) (endorsing the use of special interrogatories to assist the Court
     with “the ultimate legal determination of whether qualified immunity attaches on those facts.”).
     Thank you for your consideration herein.

                                                                  Respectfully submitted,

                                                                             /s/
                                                                  Evan F. Jaffe
                                                                  Assistant Corporation Counsel

     Cc: John Knudsen, Esq. (VIA ECF)
         Attorneys for Plaintiff
